218 S.E.2d 221 (1975)
27 N.C. App. 153
Doris Lovelace BOONE et al.
v.
Mary BOONE.
No. 7517DC419.
Court of Appeals of North Carolina.
October 1, 1975.
*222 Gwyn, Gwyn & Morgan by Julius J. Gwyn, Reidsville, for plaintiffs-appellees.
Benjamin R. Wrenn, P. A., Reidsville, for defendant-appellant.
BRITT, Judge.
By her three assignments of error, defendant contends the court erred (1) in declaring Clyde in contempt of court, (2) in concluding that the court had jurisdiction to declare Clyde in contempt, and (3) in ordering a copy of the order forwarded to the Department of Correction and the Parole Commission if Clyde failed to purge himself of contempt within 30 days of the order.
We do not reach the questions raised by the assignments of error for the *223 reason that defendant has no standing to raise the questions. It is well settled in this jurisdiction that only the party aggrieved may appeal to the appellate court. G.S. § 1-271; Coburn v. Roanoke Land and Timber Corporation, 260 N.C. 173, 132 S.E.2d 340 (1963); Watkins v. Grier, 224 N.C. 334, 30 S.E.2d 219 (1944); Duke Power Company v. Board of Adjustment, 20 N.C.App. 730, 202 S.E.2d 607 (1974), cert. denied, 285 N.C. 235, 204 S.E.2d 22 (1974). Where a party is not aggrieved by the judicial order entered, his appeal will be dismissed. Gaskins v. Fertilizer Company, 260 N.C. 191, 132 S.E.2d 345 (1963).
For the reasons stated, the appeal is
Dismissed.
PARKER and CLARK, JJ., concur.